DETAILED ACTION
1.	Claims 1-20 of U.S. Application 16/703839 filed on December 4, 2019 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Regarding claim 18, line 2, the features of “a second pressure lever and two second bolt” are not shown in the drawings.  The drawings show the second pressure lever (151) and one bolt (152) (see instant figs. 7 and 11).
Regarding claim 18, lines 3-5, the features of “the second pressure lever passes through the second pressure lever to fix the two power modules on one convex plate” are not shown in the drawings.  The drawings show, a bolt (152) passing through the second pressure lever (151) to fix the two power modules (31) on one convex plate (14) (see instant figs. 7 and 11).
Regarding claim 19, line 2, the features of “a second pressure lever and two second bolt” are not shown in the drawings.  The drawings show the second pressure lever (151) and one bolt (152) (see instant figs. 7 and 11).
Regarding claim 19, lines 3-5, the features of “the second pressure lever passes through the second pressure lever to fix the two power modules on one convex plate” are not shown in the drawings.  The drawings show, a bolt (152) passing through the second pressure lever (151) to fix the two power modules (31) on one convex plate (14) (see instant figs. 7 and 11).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
5.	Claim 4 is objected to because of the following informalities: 
Claim 4, line 1, “wherein the first bottom surface” should be -- wherein a first bottom surface --.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 18, lines 3-5, “the second pressure lever passes through the second pressure lever to fix the two power modules on one convex plate.”  It is not clear to the examiner how the second pressure plate passes through itself to fix the power modules to the convex plate.  The examiner will interpret as -- a bolt passes through the second pressure lever to fix the two power modules on one convex plate --.
Regarding claim 19, lines 3-5, “the second pressure lever passes through the second pressure lever to fix the two power modules on one convex plate.”  It is not clear to the examiner how the second pressure plate passes through itself to fix the power modules to the convex plate.  The examiner will interpret as -- a bolt passes through the second pressure lever to fix the two power modules on one convex plate --.


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (Huang) (U.S. PGPub No. 20160157391).
Regarding claim 1, Huang teaches (see figs. 7 and 8 below) a motor controller (title, Abstract), comprising: 
1) a control box (1) (¶ 43); and 
2) a control panel (33) disposed in the control box (1) (¶ 43; ¶ 44); 
wherein: the control box (1) comprises at least a first chamber (see annotated fig. 8 below) and a second chamber (see annotated fig. 8 below), and the control panel (33) is disposed in the first chamber (see annotated fig. 8 below) (fig. 8; ¶ 43; ¶ 44).

    PNG
    media_image1.png
    511
    717
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    329
    709
    media_image2.png
    Greyscale

claim 2/1, Huang teaches (see fig. 8 above) the second chamber (see annotated fig. 8 above) is disposed outside the first chamber (see annotated fig. 8 above); the first chamber (see annotated fig. 8 above) comprises a first bottom surface (see annotated fig. 8 above), and the second chamber (see annotated fig. 8 above) comprises a second bottom surface (see annotated fig. 8 above); and the first bottom surface (see annotated fig. 8 above) is higher than the second bottom surface (see annotated fig. 8 above) in an axial direction (see annotated fig. 8 above) of the control box (1) (fig. 8; ¶ 43 to ¶ 45).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4, 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Zeng et al (Zeng) (U.S. PGPub No. 20140175914).
Regarding claim 4/1, Huang teaches the device of claim 1 but does not explicitly teach the first bottom surface protrudes to form a first convex plate surrounding the first chamber, and the first convex plate comprises a plurality of ventilation holes.
However, Zeng teaches (see figs. 7 and 11 below) the first bottom surface (see annotated fig. 11 below) protrudes to form a first convex plate (see annotated fig. 7 below) surrounding the first chamber (see annotated fig. 7 below), and the first convex 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang and provide the first bottom surface protrudes to form a first convex plate surrounding the first chamber, and the first convex plate comprises a plurality of ventilation holes as taught by Zeng in order to improve cooling efficiency (Zeng, ¶ 7; ¶ 67; ¶ 68).

    PNG
    media_image3.png
    549
    608
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    653
    578
    media_image4.png
    Greyscale

Regarding claim 5/2/1, Huang teaches the device of claim 2 but does not explicitly teach the first bottom surface protrudes to form a first convex plate surrounding the first chamber, and the first convex plate comprises a plurality of ventilation holes.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang and provide the first bottom surface protrudes to form a first convex plate surrounding the first chamber, and the first convex plate comprises a plurality of ventilation holes as taught by Zeng in order to improve cooling efficiency (Zeng, ¶ 7; ¶ 67; ¶ 68).
Regarding claim 20/1, Huang teaches the device of claim 1 but does not explicitly teach a BLDC motor, comprising a motor body and a motor controller, the motor controller being disposed on one end of the motor body, and the motor body comprising a stator assembly, a rotor assembly, and a housing.
However, Zeng teaches (see figs. 2 and 4 below) a BLDC motor (¶ 5), comprising a motor body (1) and a motor controller (5) (¶ 6; ¶ 50), the motor controller (5) being disposed on one end of the motor body (1), and the motor body (1) comprising a stator assembly (13), a rotor assembly (12), and a housing (14) (¶ 50 to ¶ 53) in order to improve cooling efficiency and thereby improve stability and reliability of the device (Huang, ¶ 25 to ¶ 27).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang and provide a BLDC motor, comprising a motor body and a motor controller, the motor .

    PNG
    media_image5.png
    547
    703
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    691
    616
    media_image6.png
    Greyscale


12.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Zeng as applied to claims 4 and 5 respectively above, and further in view of Bian et al (Bian) (U.S. PGPub No. 20140029202).
claim 7/4/1, Huang in view of Zeng teaches the device of claim 4 but does not explicitly teach the motor controller further comprises an insulated gate bipolar transistor (IGBT) driver board; the IGBT driver board comprises a plurality of power modules disposed radially outside the IGBT driver board; the first bottom surface protrudes to form a plurality of convex plates; and the plurality of power modules is attached to the plurality of convex plates and are fixed via a plurality of second locking devices.
However Bian teaches (see figs. 2 and 3 below) the motor controller (title, Abstract) further comprises an insulated gate bipolar transistor (IGBT) driver board (2); the IGBT driver board (2) comprises a plurality of power modules (3) disposed radially outside the IGBT driver board (3); the first bottom surface protrudes to form a plurality of convex plates (12); and the plurality of power modules (3) is attached to the plurality of convex plates (12) and are fixed via a plurality of second locking devices (4) (¶ 25 to ¶ 29) in order to increase heat dissipation area and heat dissipation speed (Bian, ¶ 17).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang in view of Zeng and provide the motor controller further comprises an insulated gate bipolar transistor (IGBT) driver board; the IGBT driver board comprises a plurality of power modules disposed radially outside the IGBT driver board; the first bottom surface protrudes to form a plurality of convex plates; and the plurality of power modules is attached to the plurality of convex plates and are fixed via a plurality of second locking 




    PNG
    media_image7.png
    624
    550
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    494
    556
    media_image8.png
    Greyscale

Regarding claim 8/5/2/1, Huang in view of Zeng teaches the device of claim 5 but does not explicitly teach the motor controller further comprises an insulated gate bipolar transistor (IGBT) driver board; the IGBT driver board comprises a plurality of power modules disposed radially outside the IGBT driver board; the first bottom surface protrudes to form a plurality of convex plates; and the plurality of power modules is attached to the plurality of convex plates and are fixed via a plurality of second locking devices.
However Bian teaches (see figs. 2 and 3 above) the motor controller (title, Abstract) further comprises an insulated gate bipolar transistor (IGBT) driver board (2); the IGBT driver board (2) comprises a plurality of power modules (3) disposed radially 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang in view of Zeng and provide the motor controller further comprises an insulated gate bipolar transistor (IGBT) driver board; the IGBT driver board comprises a plurality of power modules disposed radially outside the IGBT driver board; the first bottom surface protrudes to form a plurality of convex plates; and the plurality of power modules is attached to the plurality of convex plates and are fixed via a plurality of second locking devices as taught by Bian in order to increase heat dissipation area and heat dissipation speed (Bian, ¶ 17).
Allowable Subject Matter
13.	Claims 3, 6 and 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Wang (U.S. PGPub No. 20160149473) teaches a motor controller including a control box and a control circuit board disposed on the chamber of the control box. A control chip is disposed on the outer edge of the upper surface of the control circuit 
Yu (U.S. PGPub No. 20160021765) teaches a motor controller, including: a control box, a control circuit board, a first press strip, a control chip, and a plurality of plastic press blocks. The control box includes: an inner wall, a bottom, and a cavity formed by the inner wall and the bottom. The control circuit board is disposed on the bottom of the control box. The control chip is disposed on an outer edge of a top face of the control circuit board. The plastic press blocks are disposed in a middle of an end face of the first press strip. Two ends of the first press strip and the inner wall of the control box are assembled together. The control chip is pressed on the inner wall of the control box via the plastic press blocks.
Collins (U.S. PGPub No. 20150318752) teaches an electric motor is provided. The motor is mountable to a machine. The motor includes a rotor rotatable about an axis, a stator, a housing, and a fastener. The housing includes a first endshield and a controller can, with the stator being positioned axially between the endshield and the can. The fastener extends through and interconnects the first endshield, the stator, and the can. The fastener projects axially beyond at least one of the first endshield and the can for connection to the machine.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834